51 F.3d 265
75 A.F.T.R.2d 95-1708
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. ERCHAK, Plaintiff-Appellant,v.J. W. FRANCE;  Ferris Fink;  Steven Howard;  DistrictDirector, Immigration and Naturalization Service,as employees of the Internal RevenueService, Defendants-Appellees.
No. 94-2144.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided March 29, 1995.

Robert J. Erchak, appellant pro se.  David I. Pincus, Gary R. Allen, David Alan Shuster, United States Department of Justice, Washington, DC, for appellees.
Before RUSSELL and WILLIAMS,* Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his petition for a temporary restraining order against Appellees' collection of taxes from him, denying his petition for a writ of mandamus ordering the Appellees to release tax liens and levies on his property, and denying reconsideration of these orders.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Erchak v. France, No. CA-93-26-M-S (N.D.W. Va.  Oct. 20, 1993, May 17, 1994 & July 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Williams did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)